Citation Nr: 1117022	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-48 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to June 1970 and from May 1979 to August 1992.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  Original jurisdiction now resides at the RO in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge at a personal hearing conducted in San Antonio, Texas, in May 2010.  A copy of the hearing transcript is of record and has been reviewed.  The Board also notes that the Veteran has submitted additional evidence with the appropriate waiver of agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for diabetes mellitus, type II as well as a vision condition and neuropathy of the bilateral lower extremities, both to include as secondary to the diabetes mellitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran's service-connected lumbar spine disability is manifested by pain, flare-ups, limitation of motion, and forward flexion of the thoracolumbar spine greater than 30 degrees; favorable ankylosis of the thoracolumbar spine is not shown.

2.  The evidence does not show that the Veteran experiences incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician due to his lumbar spine disability.

3.  The evidence does not show that the Veteran's service-connected lumbar spine disability is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected degenerative arthritis of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected lumbar spine disability.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in May 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA QTC examinations in May and December 2007.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that neither the May 2007 or December 2007 VA examiner indicated whether the Veteran's claims folder was available and reviewed in their reports.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his lumbar spine disability.  Physical examinations were then performed that addressed all the relevant rating criteria.  

The Board observes the Veteran's statements in a VA Form 9 dated in February 2010 indicating that his lumbar spine disability has worsened and that he requested to be "seen and heard" without the use of any pain medication.  To the extent that the Veteran has requested another VA examination, the Board notes that generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, in this case, the evidence of record associated with the Veteran's claims folder provides adequate information concerning the Veteran's current disability picture.  Notably, an April 2009 VA physical examination documented "normal" lumbosacral spine range of motion findings with rotation, forward flexion, extension, and lateral bending. There is no evidence that there has been a material change in the severity of the Veteran's service-connected disability since he last sought treatment.  The recent treatment records eliminate the necessity of further VA examination.  See 38 C.F.R. § 3.325 (c) (2010).  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a personal hearing in May 2010.

Accordingly, the Board will proceed to a decision.

Higher evaluation for Lumbar Spine Disability

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 [degenerative arthritis of the spine].  

The evidence of record indicates that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine.  See, e.g., the December 2007 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

Schedular rating

The Veteran's lumbar spine disability is currently evaluated 20 percent disabling.  To warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

The Veteran was afforded a VA examination in May 2007.  He complained of sharp, aching lower back pain which occurred three times per day and each time lasted for three hours and was relieved by rest and medication.  He further stated that the lower back pain was provoked by sitting for over one hour, bending, lifting, and lying in bed.  He did not report any stiffness or weakness from the lumbar spine disability.  

Upon physical examination, the VA examiner reported that the Veteran's posture and head position were within normal limits, and the Veteran did not use assistive devices for ambulation.  Notably, there was no indication of thoracolumbar spine ankylosis.  Range of motion testing revealed forward flexion to 90 degrees, posterior extension to 30 degrees, lateral flexion to 30 degrees in both directions, and lateral rotation to 30 degrees in both directions.  The VA examiner indicated that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An X-ray report of the Veteran's lumbar spine revealed an impression of mild degenerative changes of the lumbar spine, no fracture or subluxation, and degenerative joint disease of the L5-S1 facet joint.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine based on the Veteran's complaints of low back pain and objective tenderness of the lumbar spine and an abnormal X-ray report.  

The Veteran was afforded a subsequent VA examination for his lumbar spine disability in December 2007.  He complained of stiffness and constant crushing, aching, and pressing pain in his back which was relieved by medication.  

Upon physical examination, the VA examiner noted that the Veteran's gait was abnormal and that muscle spasms were present.  No tenderness was noted.  Further, inspection of the spine revealed normal head position with symmetry in appearance.  Pertinently, the examiner reported no ankylosis of the lumbar spine.  Range of motion testing revealed forward flexion of 70 degrees with pain at 60 degrees, extension to 30 degrees with pain at 10 degrees, lateral flexion of 30 degrees with pain at 20 degrees in both directions, and rotation of 30 degrees with pain occurring at 30 degrees in both directions.  The examiner reported that joint function of the spine was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  

VA and private treatment records dated from September 2007 through December 2009 document the Veteran's complaints of and treatment for his lumbar spine disability.  Specifically, an MRI dated in August 2007 revealed an asymmetric right sided L-5/S-1 disc bulge associated with moderate right neural foramina stenosis.  A subsequent MRI dated in July 2009 noted focal lumbar spondylosis at L4-L5 and L-5/S-1 with impingement upon the left L-5 nerve root.  A VA treatment record dated in April 2009 documented the Veteran's complaints of lower back pain which caused moderate decrease in social and recreational activities and severe decrease in sexual activity.  An examination of the Veteran's thoracolumbar spine at that time revealed asymmetrical deformity in the lumbosacral spine and tenderness; however, the Veteran was noted to have normal range of motion.  The Veteran received a sacroiliac joint injection in June 2009 due to the pain in his lower back.  

The Board observes statements from the Veteran, his wife, and his co-worker, D.A., pertaining to the severity of his lumbar spine disability.  Notably, the Veteran testified at the May 2010 Board hearing that he continues to take medication for the pain in his lower back and that there are some days when he is immobilized by the pain.  He further stated that he can no longer push a lawnmower or perform household chores, and that his sexual activity has decreased.  See the May 2010 Board hearing transcript, pgs. 6-7.  He also used a brace around his back, in particular when walking and performing chores.  Id. at page 10.  His wife testified that the Veteran's lumbar spine disability causes him to sleep on the floor, and that he uses a TENS unit, which the Veteran indicated he uses once a week.  Id. at pgs. 7 and 12.  She further stated that the Veteran sometimes does not go to church, is unable to take care of his grandchildren, walk as frequently as he used to, and does not run anymore.  Id. at pgs. 8-9.  The Board also notes that the Veteran's wife indicated in a May 2007 statement that she must massage the Veteran's back every night, and that the Veteran's sleep is interrupted due to his back pain.       

The Board observes that the record reflects that the Veteran has complained of low back pain throughout the course of this appeal.  However, as discussed above, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's back disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's lumbar spine symptomatology does not approach a 40 percent disability rating.  With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  Additionally, the competent evidence of record demonstrates that the Veteran has maintained forward flexion of no less than 60 degrees with consideration of pain.  These findings well exceed limitation to 30 degrees or less.  As such, a 40 percent disability rating of the Veteran's lumbar spine is not warranted.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2010).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his low back disability, notably his difficulty in walking and driving long distances as well as the effects of the lumbar spine disability on performing chores and exercising.  Further, he reported that he experiences pain and reports flare-ups as a result of his lumbar spine disability.  

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints.  In particular, during the VA examination in May 2007, the Veteran was able to maintain forward flexion to 90 degrees, and the VA examiner indicated that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Additionally, the December 2007 VA examiner reported that the Veteran was able to maintain forward flexion of 70 degrees with pain at 60 degrees.  The examiner reported that joint function of the spine was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  

No competent medical opinion contradictory to that of the May and December 2007 VA examiners is of record.  The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  Simply put, the evidence does not show symptomatology analogous to limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2010).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes that the Veteran has complained of pain radiating to his legs due to his lumbar spine disability.  See a VA treatment record dated in August 2009.  A VA treatment record dated in April 2009 indicates that a neurological examination of the Veteran's lower extremities revealed decreased touch, pin prick and temperature sensation in the right lower extremity.  However, the medical evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating.  Specifically, the April 2009 VA treatment record also noted "no neuropathic signs,"  normal straight leg raising, and normal pulses.  Further, a June 2009 foot examination indicated a normal sensory examination bilaterally.  Moreover, the May and December 2007 VA examiners reported that a neurological examination revealed sensory and motor function within normal limits as well as normal straight leg raising.  Finally, the Veteran has not identified any bladder or bowel dysfunction associated with his lumbar spine disability, and none has been diagnosed. 

Based this record, and although not necessarily disputing that certain neurological symptoms such as decreased sensation may be present, the Board finds that a separate rating for neurological impairment is not warranted.   

The Board additionally notes that although the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2010) [the evaluation of the same disability under various diagnoses is to be avoided].

Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his lumbar spine disability causes flare-ups, pain, and interference in daily activities.  However, the medical evidence does not indicate, and the Veteran does not contend, that he has been prescribed bed rest by a physician based on incapacitating episodes totally at least 4 weeks but less than 6 weeks during any 12 month period.  Therefore, the Veteran's service-connected lumbar spine disability does not warrant an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal.

Hart consideration

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's lumbar spine disability was more or less severe during the appeal period.  Specifically, as discussed above, the May and December 2007 VA examination reports as well as well as medical treatment records and statements from the Veteran indicate that his low back limitation of motion has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 20 percent for any time from April 2006 to the present. 

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected lumbar spine disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v.  Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran currently works at a juvenile alternative education school and has a desk job.  See the May 2010 Board hearing transcript, pgs. 2 and 12.  The Veteran testified at the May 2010 Board hearing that he has not missed any time off because of his lumbar spine disability.  Id. at page 12.  However, he must stand up off and on throughout the day due to the lower back pain.  D.A., the Veteran's co-worker, noted in a statement that she has witnessed the Veteran in pain on many occasions at work, and that he experiences difficulty moving.  Indeed, the Board notes that it has no reason to doubt that the Veteran's lumbar spine disability adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Crucially, the Board has not identified an exceptional or unusual clinical picture as a result of the service-connected lumbar spine disability.  There is no medical evidence that the Veteran has been frequently hospitalized or received in-patient treatment as a result of the lumbar spine disability during the period under consideration.

Accordingly, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  As there is no factor which takes this disability outside the usual rating criteria, the Board has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice consideration

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected lumbar spine disability.  On the contrary, the Veteran has stated that he is currently employed at a juvenile alternative education school and has a desk job.  See the May 2010 Board hearing transcript, pgs. 2 and 12.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


